Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This office action is issued in response to the printer query of 02/03/2022 for correction of foreign priority in the office action mailed on 09/09/2021. Applicant did not claim a foreign priority but however, in the office action mailed on 09/09/2021, foreign priority has mistakenly been acknowledged on PTOL-326. Therefore, a supplemental NOA (PTOL-37 form) is provided that does not acknowledge a foreign priority claim to confirm that no foreign priority has been claimed and acknowledged in this application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641